Citation Nr: 0901223	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  00-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent prior to May 16, 2003; in excess of 20 percent for 
the period May 16, 2003 to October 25, 2006; and in excess of 
40 percent on and after October 26, 2006, for lumbar 
myositis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to July 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which, in pertinent part, granted the 
veteran's claim for service connection for lumbar myositis 
and assigned an initial 10 percent disability rating.

This matter was previously before the Board in August 2001, 
April 2006, and March 2008, at which time it was remanded for 
additional development.  It is now returned to the Board for 
appellate consideration.


FINDING OF FACT

By letter dated in December 2008, prior to promulgation of a 
decision in the appeal, the veteran withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran as to the issue of an initial disability rating in 
excess of 10 percent prior to May 16, 2003; in excess of 20 
percent for the period May 16, 2003 to October 25, 2006; and 
in excess of 40 percent on and after October 26, 2006, for 
lumbar myositis, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
December 2008, prior to the promulgation of a decision in the 
appeal, the veteran specifically indicated on the record that 
she wished to withdraw her appeal as to the issue of an 
initial disability rating in excess of 10 percent prior to 
May 16, 2003; in excess of 20 percent for the period May 16, 
2003 to October 25, 2006; and in excess of 40 percent on and 
after October 26, 2006, for lumbar myositis.  Thereafter, the 
veteran's representative supplemented the record by letter, 
also dated in December 2008, in which the veteran's intent to 
withdraw her claim was reiterated.

As the veteran has withdrawn the appeal as to the issue of an 
initial disability rating in excess of 10 percent prior to 
May 16, 2003; in excess of 20 percent for the period May 16, 
2003 to October 25, 2006; and in excess of 40 percent on and 
after October 26, 2006, for lumbar myositis, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.








	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an initial disability rating in excess of 10 
percent prior to May 16, 2003; in excess of 20 percent for 
the period May 16, 2003 to October 25, 2006; and in excess of 
40 percent on and after October 26, 2006, for lumbar 
myositis, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


